Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evelyn Kwon on 09/10/2021.



The application has been amended as follows: 

Applicants’ amendments to the claims of 04/22/2021 are entered with the request for continued examination as detailed above.  The claims are further amended as follows.

In claim 1 -   
the phrase in line 3 of the claim is amended as follows:  comprising a [[at least one]]
	the phrase in line 4 of the claim is amended as follows:  translocation,[[ or any combination thereof,]]
the phrase in line 5 of the claim is amended as follows:  wherein the [[at least one]] translocation
the phrase in line 7 of the claim is amended as follows:  wherein the [[at least one]] translocation comprises:
the phrase in line 14 of the claim is amended as follows:  whether the [[at least one]] translocation is
the phrase in line 21 of the claim is amended as follows:  SEQ ID NO:  8, [[and any]] or combinations thereof

Claims 16-20 are cancelled.

Claim 22 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The methods of the allowed claims are directed to the analysis of a particular sample type (i.e.:  esophageal tissue) using specific reagents (i.e.:  a first probe that is SEQ ID NO:  1 and/or 2; and a second probe that is SEQ ID NO:  6, 7 and/or 8).  The use of the required probe combinations is not taught in the prior art.  As such the practical steps of the claim are not something that is considered to be a well understood, routine or conventional analysis.  Furthermore the prior art does not suggest that the required probe reagents, when applied to esophageal tissue, can detect a particular translocation that is indicative esophageal adenocarcinoma, which is an unexpected result provided by the teachings of the instant specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/           Primary Examiner, Art Unit 1634